Case 1:18-cr-00030-PAC Document 192 Filed 04/15/19 Page 1 of 2

*:E;';F=--_~…
UNITED sTATEs DISTRICT COURT “"""“
soUTHERN Dls'rRICT or NEW YORK ,_ _ l ‘ ~ , l
§ ' ‘* i~i#"t;'lr `RON
X Doc a mill LY F 1er

 

18 cr~. 30 (PAC)

UNITED s'rATEs or AMERICA, q vi x if §§ id "'7:}/1§/ / q

-agafnsr-
OPINION & OR])ER
PAUL VAN MANEN, et ai.,
Defewa'anl.
__________________________________________________ ix
HONORABLE PAUL A, CROTTY, United States District Judge:

Defendants move for an order compelling the Governrnent to produce 3500 material
pursuant to 18 U.S.C. § 3500 by Monday, April 15, 2019. (Dkt. l87). According to the
Government, it initially proposed producing this material as early as April 17, 2019, twelve days
before trial, “if the parties Were able to agree on several straightforward and commonplace
stipulations as to the authenticity of certain records.” (Gov. Opp., Dkt. 189, at 2). 'l`he parties Were
close to agreement on this issue after a phone call on April ll, 2019 when, “hours later, the
defendants unexpectedly backed out.” Id. at 2. The Governrnent now anticipates “a potential
increase of over 20 Witnesses” including “12 laboratory technicians; five business record
custodians from various entities such as Facebool<, l\/loneyGrarn, and a hospital; at least three
records custodians from various cellplione service providers', and multiple analysts and agents.”
Ia'. at 2-3. Given this additional burden, the Governrnent will commit only to “producing 3500
material no later than Wednesday, April 24, 2019,” id. at 3, five days before trial.

The parties are urged to continue negotiating the issue of stipulations to avoid raising
unnecessary clerical issues at trial, Where they Will only distract from the issues central to this case,

undercut judicial efi"iciency, and Waste the jury’s time The Couit recognizes that the “Jencks Act

Case 1:18-cr-00030-PAC Document 192 Filed 04/15/19 Page 2 of 2

prohibits a District Court from ordering the pretrial disclosure of Witness statements,” Um`ted
Sc‘ates v. Coppa, 267 F.3d l32, 145 (2d Cir. 2001), but hopes that further negotiation on these
stipulations can also lead to reasonable compromise on the Govei'nment’s 3500 material disclosure
date in light of the upcoming holiday Weelcend.

The Clerk of the Court is instructed to close the motion at Dkt. 187.

Dated: New York, New York SO ORDERED

Aprn 15, 2019 %

PAUL A. CRoTTY
United States District Judge

